IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JENNIFER L. GESUALE,                        : No. 36 WAL 2022
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
EUGENE P. GESUALE,                          :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.